Name: Commission Implementing Regulation (EU) 2016/481 of 1 April 2016 repealing Commission Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 2.4.2016 EN Official Journal of the European Union L 87/24 COMMISSION IMPLEMENTING REGULATION (EU) 2016/481 of 1 April 2016 repealing Commission Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Articles 247 to 249 thereof, Whereas: (1) Regulation (EU) No 952/2013 of the European Parliament and of the Council (2) lays down the Union Customs Code and applies from 1 May 2016. That Regulation replaces Regulation (EEC) No 2913/92 with effect from 1 May 2016. It also confers powers on the Commission to adopt delegated acts in order to supplement certain non-essential elements of the Union Customs Code and to adopt implementing acts to provide uniform conditions for its implementation. (2) The Commission has exercised its delegated powers by adopting Delegated Regulation (EU) 2015/2446 (3). The Commission has exercised its implementing powers by adopting Implementing Regulation (EU) 2015/2447 (4). Both those Regulations are also to apply from 1 May 2016. (3) Commission Regulation (EEC) No 2454/93 (5), which lays down provisions for the implementation of Regulation (EEC) No 2913/92, becomes redundant from the date of application of Delegated Regulation (EU) 2015/2446 and Implementing Regulation (EU) 2015/2447 and should therefore be repealed with effect from that date. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is repealed. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 302, 19.10.1992, p. 1. (2) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (3) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1).